DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 	Claims 1-2, 9-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US PGPub. 2019/0189717  in view of Koh et al. US PGPub. 2021/0202670  and Lin et al. US PGPub. 2020/0343315.
 	Regarding claim 1, Choi teaches a display apparatus (fig. 1-5) [0026] comprising:  	an emission panel (SUB1, fig. 5) [0036] comprising a first light-emitting diode, a second light-emitting diode, a third light-emitting diode (OLED, fig. 2 comprising R, G, B pixels SP [0035]; hereinafter called OLED), and a first line (auxiliary line AE2, fig. 5) [0044],  	wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode (R, G, B) are each arranged in a pixel area (EP, fig. 5) [0056] and each have a stacked structure (OLED) including a pixel electrode (ANO, fig. 5) [0047], an intermediate layer having an emission layer (EML, fig. 5) [0049], and an opposite electrode (CAT, fig. 5) [0049], and  	the first line (AE2) is in a laser drilling area (NP, fig. 5; non pixel area comprising hole capable of being made by laser drilling) [0056] around the pixel area (EP) and electrically connected to the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode (OLED); and  	a color panel (SUB2, fig. 5) [0052] on the emission panel (SUB1) and comprising a first color area, a second color area, a third color area (R, G, B) [0035], which are each capable of transmitting light of different colors 9R, G, B), and a light-blocking area (BM, fig. 5) [0052] (Choi et al., fig. 1-5). 	Choi teaches that the auxiliary electrode (AE2) is electrically connected to the light-emitting diode (OLED) but is silent regarding the auxiliary electrode being a power line or being connected to a power line. 	Choi also does not teach wherein a column spacer is between the emission panel (SUB1) and the color panel (SUB2) and has at least a portion overlapping the laser drilling area (NP) in a vertical direction. 	However, Koh teaches a display apparatus (fig. 4) comprising an auxiliary line (107, fig. 4) [0075] connected to a power lines high-potential ELVDD and low-potential ELVSS [0075] (Koh et al., fig. 4, [0075]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Choi such that the auxiliary line is a power line or connected to a power line as taught by Koh in order to provide high and low potentials for the OLED device as well as reduce interconnection line resistance (Koh et al., [0075]). 	But Choi and Koh still do not teach wherein a column spacer is between the emission panel (SUB1) and the color panel (SUB2) and has at least a portion overlapping the laser drilling area (NP) in a vertical direction. 	However, Lin teaches a display apparatus (fig. 2 and 15) wherein a column spacer (AE +620 , fig. 15) [0063] is between the emission panel (110, fig. 15) [0031] and the color panel (160, fig. 4) [0031] and has at least a portion overlapping the laser drilling area (BM, fig. 4) [0037] in a vertical direction (Z, fig. 4) (Lin et al., fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Choi by adding the column spacer between the emission panela and the color panel as taught by Lin because spacers are well known in the art and such material/structure are art recognized and suitable for the intended purpose of providing support between the emission panel and the color panel as well as providing separation between pixel for preventing color mixing/cross-talk (see MPEP 2144.07). 	Regarding claim 2, Choi in view of Koh and Lin teaches the display apparatus of claim 1, wherein the intermediate layer (EML) extends from the pixel area (EP) to the laser drilling area (NP), and comprises a through hole (PAH1, fig. 5) [0046] in the laser drilling area (EP), the opposite electrode (CAT) integrally extends across the pixel area (EP) and the laser drilling area (NP), and the first power line (AE2) is electrically connected to the opposite electrode (CAT) through the through hole (PAH1) in the laser drilling area (NP) (Choi et al., fig. 5). 	Regarding claim 9, Choi in view of Koh and Lin teaches the display apparatus of claim 2, wherein a thin-film transistor (TFT, fig. 5) [0038] electrically connected to each of the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode (OLED) and having a semiconductor layer (ACT, fig. 5) [0038], a gate electrode (GA, fig. 5) [0040], a source electrode (SE, fig. 5) [0042], and a drain electrode (DE, fig. 5) [0042] is arranged in the pixel area (EP), and the first power line (AE2) comprises a first conductive layer (AE2, fig. 5) on the same layer as the source electrode (SE) (Choi et al., fig. 5). 	Regarding claim 10, Choi in view of Koh and Lin teaches the display apparatus of claim 2, wherein a thin-film transistor (TFT, fig. 5) [0038] electrically connected to each of the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode (OLED) and having a semiconductor layer (ACT, fig. 5) [0038], a gate electrode (GA, fig. 5) [0040], a source electrode (SE, fig. 5) [0042], and a drain electrode (DE, fig. 5) [0042] is in the pixel area (EP), and the first power line (AE2) comprises a first conductive layer (AE2) on the same layer as the source electrode (SE) and a second conductive layer (AE3, fig. 5) [0044] electrically connected to the first conductive layer (AE2) (Choi et al., fig. 5). 	Regarding claim 11, Choi in view of Koh and Lin teaches the display apparatus of claim 1, wherein a conductive protective layer (AE3, fig. 5) [0044] covers the first power line (AE2) (Choi et al., fig. 5). 	Regarding claim 12, Choi in view of Koh and Lin teaches the display apparatus of claim 1, wherein the color panel (160, fig. 15) [0031] comprises: a light-blocking layer (BM, fig. 15) [0037] corresponding to the light-blocking area (BM); a color conversion-transmissive layer (172, fig. 2 and 15) [0038] comprising a color conversion unit converting incident light into light of other colors [0038] and a transmission unit (176, fig. 2) [0039] transmitting the incident light; and a color layer (174, fig. 2 and 15) [0038] comprising a plurality of color filters (174, [0038]) overlapping the color conversion-transmissive layer (172) (Lin et al., fig. 2 and 15). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the color panel of Choi with the color panel of Lin having the color filters and color conversion-transmissive layers as taught by Lin because the stack of color filters and color conversion layers are well known in the art and such material/structure are art recognized and suitable for the intended purpose of providing a display device with excellent color reproduction and color gamut (see MPEP 2144.07). 	Regarding claim 13, Choi in view of Koh and Lin teaches the display apparatus of claim 12, wherein the color conversion unit (172) comprises a plurality of quantum dots [0038] (Lin et al., fig. 15, [0038]). 	Regarding claim 15, Choi teaches a display apparatus (fig. 1-5) [0026] comprising:  	a first substrate (SUB1, fig. 5) [0036]  comprising a plurality of pixel areas (EP, fig. 5) [0056] and a laser drilling area (NP, fig. 5; non pixel area comprising hole capable of being made by laser drilling) [0056] arranged around each pixel area (EP);  	a light-emitting diode (OLED, fig. 2 comprising R, G, B pixels SP [0035]; hereinafter called OLED) arranged in the pixel area (EP), electrically connected to a thin-film transistor (TFT, fig. 5) [0038], and having a stacked structure (OLED) including (ANO, fig. 5) [0047], an intermediate layer having an emission layer (EML, fig. 5) [0049], and an opposite electrode (CAT, fig. 5) [0049];  	a first line (auxiliary line AE2, fig. 5) [0044] in the laser drilling area (NP) and electrically connected to the light-emitting diode (OLED);  	a thin-film encapsulation layer (PAS2, fig. 5) [0052] covering the pixel area (EP) and the laser drilling area (NP);  	a second substrate (SUB2, fig. 5) [0052] including a first color area, a second color area, a third color area (color filter CF for R, G, B pixels SP [0035]) [0052], which are each capable of transmitting light of different colors, and a light-blocking area (BM, fig. 5) [0052];  	a filler covering (FIL, fig. 5) [0052] the first color area, the second color area, the third color area (R, G, B), and the light-blocking area (BM) (Choi et al., fig. 5) 	Choi teaches that the auxiliary electrode (AE2) is electrically connected to the light-emitting diode (OLED) but is silent regarding the auxiliary electrode being a power line or being connected to a power line. 	Choi also does not teach a column spacer in the filler (FIL), wherein at least a portion of the column spacer overlaps the laser drilling area (NP) in a vertical direction. 	However, Koh teaches a display apparatus (fig. 4) comprising an auxiliary line (107, fig. 4) [0075] connected to a power lines high-potential ELVDD and low-potential ELVSS [0075] (Koh et al., fig. 4, [0075]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Choi such that the auxiliary line is a power line or connected to a power line as taught by Koh in order to provide high and low potentials for the OLED device as well as reduce interconnection line resistance (Koh et al., [0075]). 	But Choi and Koh still do not teach a column spacer in the filler (FIL), wherein at least a portion of the column spacer overlaps the laser drilling area (NP) in a vertical direction. 	However, Lin teaches a display apparatus (fig. 2 and 15) a column spacer (AE +620 , fig. 15) [0063] in a filler (210 and 150, fig. 15) [0052], wherein at least a portion of the column spacer (AE+620) overlaps the laser drilling area (BM, fig. 4) [0037] in a vertical direction (Z, fig. 4) (Lin et al., fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Choi by adding the column spacer between the emission panela and the color panel as taught by Lin because spacers are well known in the art and such material/structure are art recognized and suitable for the intended purpose of providing support between the emission panel and the color panel as well as providing separation between pixel for preventing color mixing/cross-talk (see MPEP 2144.07). 	Regarding claim 19, Choi in view of Koh and Lin teaches the display apparatus of claim 15, wherein the intermediate layer (EML) extends from the pixel area (EP) to the laser drilling area (NP) and has a through hole (PAH1, fig. 5) [0046] in the laser drilling area (NP), the opposite electrode (CAT) integrally extends across the pixel area (EP) and the laser drilling area NP), and the first power line (AE2) is electrically connected to the opposite electrode (CAT) through the through hole (PAH1) in the laser drilling area (NP) (Choi et al., fig. 5). 	                                  Allowable Subject Matter
Claims 3, 6, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display apparatus wherein “a thin-film encapsulation layer is on the emission panel, a filler is on the color panel facing the emission panel, and the column spacer is in the filler, and at least a portion of the column spacer overlaps the laser drilling area to which the opposite electrode and the first power line are connected” as recited in claim 3 as recited in claim 6 in combination with the rest of the limitations of claims 1-2; 	a display apparatus wherein “a connection electrode is on the same layer as the pixel electrode in the laser drilling area, an upper surface of the connection electrode is electrically connected to the opposite electrode, and a lower surface of the connection electrode is electrically connected to the first power line” as recited in claims 6 and 20 in combination with the rest of the limitations of claims 1-2 and 19, respectively;  	a display apparatus wherein “a plurality of first power lines are spaced apart from each other around a plurality of pixel areas which are adjacently arranged, and an area in which the laser drilling area and the column spacer overlap is selectively arranged around the plurality of pixel areas” as recited in claim 14 in combination with the rest of the limitations of claim 1; and 	a display apparatus wherein “the filler faces the thin-film encapsulation layer, and at least a portion of the column spacer overlaps the laser drilling area to which the opposite electrode and the first power line are connected” as recited in claim 16 and in combination with the rest of the limitations of claim 15.  	Claims  4-5, 7-8, and 17-18 are also objected as allowable for further limiting and depending upon objected claims 3, 6, and 16.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892